Citation Nr: 1729444	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected rectal injury from March 21, 2006 to February 21, 2016.  

2.  Entitlement to an initial increased rating in excess of 30 percent for a service-connected rectal injury from February 22, 2016 forward.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's July 2014 grant of entitlement to disability compensation for rectal injury pursuant to 38 U.S.C § 1151 and awarded a noncompensable disability rating, effective March 21, 2006.  In a May 2016 rating decision, the RO awarded a 30 percent disability rating, effective February 22, 2016.  

This case was previously before the Board in September 2016 and remanded to arrange the Veteran's Board hearing. 
 
In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Also, the issue of entitlement to compensation for a hernia as a possible additional residual of the Veteran's prostatectomy is raised by the record in VA treatment records from May 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In his May 2016 VA Form 9 (substantive appeal), the Veteran attempted to raise the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he should do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

Lastly, the Board notes that the Veteran was most recently represented by Attorney R. Hood.  However, in a September 2016 written statement, the Veteran revoked this relationship and has not appointed another attorney or representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From March 21, 2006 to June 13, 2006, the Veteran's rectal impairment necessitated having an ostomy. 

2.  From June 14, 2006, the Veteran's impairment of rectal sphincter control with fecal incontinence has been manifested by extensive leakage and fairly frequent involuntary bowel movements.

3.  From March 21, 2006, the Veteran meets the schedular criteria for TDIU, and his compensated rectal impairment prevents him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  From March 21, 2006 to June 13, 2006, the criteria for the assignment of an initial rating of 100 percent for impairment of rectal sphincter control with fecal incontinence have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2016).

2.  From June 14, 2006, the criteria for the assignment of an initial rating of 60 percent, but no higher, for impairment of rectal sphincter control with fecal incontinence have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2016).

3.  From March 21, 2006, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter on April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements are in the claims file and were reviewed in connection with his claim.  The Veteran was afforded VA examinations in July 2006 and February 2016.  Taken together, the reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's disability in sufficient detail to allow for application of the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the Veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  The Veteran has not identified any outstanding evidence to be collected.  

Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
 
Legal Criteria 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes (DCs) identify the various disabilities. Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's rectal injury is rated under DC 7332.  Under DC 7332, the following ratings apply: a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage; a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

In order to establish entitlement to TDIU due to a service-connected disability, there must be impairment so severe that it is impossible for the average person to obtain or maintain a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service-connected disabilities, alone or in combination, are sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is eligible for a schedular TDIU rating if either (1) one service-connected disability is rated at least 60 percent or (2) multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  In cases where the schedular criteria are not met, an extraschedular rating may be considered.  38 C.F.R. § 4.16(b)

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Factual Background

March 2006 VA treatment records show that during prostate removal surgery, the Veteran sustained a rectal tear necessitating surgical formation of an ostomy. 

Private medical records show the Veteran was hospitalized in April 2006 for renal failure and metabolic acidosis secondary to dehydration, which the treating physician related to the Veteran's difficulty caring for himself after discharge from his ileostomy formation and prostate removal procedures.  

VA records show the Veteran was hospitalized for ostomy reversal from June 8, 2006 to June 13, 2006. 

In a June 2006 VA treatment record, the Veteran reported he was doing well and having normal bowel movements several days after his ostomy reversal procedure.    

In a subsequent June 2006 VA treatment record, the Veteran reported that he was doing well since his ostomy reversal surgery.  He was passing gas and moving his bowels normally.  He reported burning at the repair incision site but denied other concerns.  The clinician removed the sutures, concluded the Veteran was doing well, and directed him to follow up with the surgery clinic as needed.   

In his July 2006 VA examination, the Veteran denied diarrhea.  The examiner reviewed the Veteran's June 2006 VA treatment records describing follow up treatment after his ostomy closure.  At that time, the Veteran had described normal bowel movements and denied nausea or vomiting.  

In July 2006, the Veteran called the VA surgery clinic and reported rectal burning, itching, and skin irritation since his ostomy reversal.  

Social Security Administration (SSA) records show that the Veteran is considered disabled since February 2006.  These records indicate that he testified at his October 2007 SSA hearing that he had difficulty controlling his bowel and bladder and needed to use the restroom many times a day.  The SSA Administrative Law Judge (ALJ) also found that the Veteran's acquired job skills do not transfer to other occupations. 

In his December 2014 application for TDIU, the Veteran reported that residuals of his prostatectomy had affected his ability to work full time since July 2006.  

In his February 2016 VA examination, the Veteran reported wearing pads due to bowel leakage, which he usually changed once daily.  He also reported having four or five bowel movements daily and occasional involuntary bowel movements.  He stated that he had to leave his job as a bus driver because of these symptoms.  The examiner diagnosed the Veteran with impaired rectal sphincter control since March 2006.  

In a May 2016 rating decision, the RO reviewed the February 2016 VA examination report and increased the Veteran's disability rating from 0 to 30 percent, effective the date of the VA examination, February 22, 2016.

In his May 2016 appeal, the Veteran requested an increased rating to include a 100 percent rating for the time period with his ostomy and for three months of convalescence afterward.

In his February 2017 Board hearing, the Veteran testified that he has had constant rectal leakage and both abnormal and normal bowel movements since the June 2006 procedure that reversed his ostomy.  He changes his pad six times daily and has four involuntary bowel movements a day.  He testified that he tried to return to his work as a bus driver but could not perform his duties due to these symptoms.  

Analysis

a.  March 21, 2006 to June 13, 2006

Here, the Board agrees with the Veteran's assertion that his need for an ostomy due to rectal tearing sustained during his VA prostatectomy entitles him to a 100 percent rating for this time period.  Indeed, under related DC 7333, a stricture of the rectus or anus requiring an ostomy is rated at 100 percent disabling.  

The Board also acknowledges the Veteran's assertion that this rating should be extended for a three month convalescence period following his ostomy reversal.  To the extent the Veteran is claiming entitlement to a temporary total disability rating based on hospitalization and convalescence, this issue is addressed in the introduction above.  To the extent that he is claiming an increased rating due to his symptoms, the Board finds that the evidence of record, discussed in detail below, does not establish that the documented symptoms in the days and weeks following his June 2006 ostomy reversal procedure reflect symptoms greater than the 60 percent rating awarded below.   


b.  June 14, 2006 forward

After a careful review of the evidence, the Board finds that a 60 percent rating for the residuals of the Veteran's rectal tear is warranted from the date of his June 2006 discharge from his ostomy reversal procedure onward.  This rating is appropriate when symptoms include leakage and involuntary bowel movements, as shown in the records and testimony discussed above.  In order to receive a 100 percent rating, the next highest available under DC 7332, the evidence must show a complete loss of sphincter control, which the medical and lay evidence of record here do not show.  Rather, the February 2016 VA examiner reported that the Veteran has occasional involuntary bowel movements.  During his February 2017 Board hearing, the Veteran testified that he has both voluntary and involuntary bowel movements.  There is no evidence suggesting that that Veteran has had a complete loss of sphincter control.  The Board also notes that the Veteran, in his substantive appeal, requested a temporary 100 percent rating.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran retains some sphincter control, and accordingly, a 60 percent rating, but no higher, is warranted for the time period starting from the Veteran's ostomy reversal procedure.  

The Board also considered whether rating the Veteran under DC 7333 would yield a more favorable rating; however, as discussed above, this DC requires an ostomy for a 100 percent rating, and its next highest rating is 50 percent.  In addition, the Veteran's symptoms are specifically contemplated by DC 7332.  Therefore, DC 7332 is the most appropriate diagnostic code under which to rate the Veteran's disability because it best represents his symptoms and results in the highest rating.

TDIU

Because the Veteran is now compensated at 60 percent, his TDIU claim may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.

After consideration of his employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a schedular grant of TDIU.  The Veteran provided credible evidence that he is unable to perform the duties of his long term job as a bus driver due to his leakage and involuntary bowel movements.  Furthermore, the SSA ALJ found that the Veteran was unable to work as a bus driver due in part due to these symptoms.    

Because the evidence of record indicates that the Veteran would be unable to obtain and maintain substantially gainful employment due to his service-connected residuals of rectal injury, schedular TDIU is granted as of March 21, 2006.  


ORDER

From March 21, 2006 to June 13, 2006, entitlement to an initial increased rating of 100 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

From June 14, 2006, entitlement to an initial increased rating of 60 percent, but no higher, for residuals of a rectal injury is granted, subject to the laws and regulations governing the award of monetary benefits.

From March 21, 2006, TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


